EXHIBIT 23.1CONSENT OF STOECKLEIN LAW GROUP Stoecklein Law Group, a Professional Corporation Practice Limited to Federal Securities 402 West Broadway Suite 690 San Diego, California92101 Telephone:(619) 704-1310 Facsimile:(619) 704-1325 email:djs@slgseclaw.com web:www.slgseclaw.com June 27, 2011 Board of Directors Bollente Companies, Inc. Gainey Center II 8501 North Scottsdale Road, Suite 165 Scottsdale, Arizona 85253-2740 Re:Form S-8 Registration Statement; Opinion of Counsel Dear Members of the Board: We consent to the use of our opinion as an exhibit to the Form S-8 Registration Statement and to the reference to this firm in any prospectus which is incorporated by reference into and made a part of the Registration Statement. Yours Very Truly, /S/ Donald J. Stoecklein Donald J. Stoecklein For the firm Stoecklein Law Group
